                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON,
                                TACOMA DIVISION
  VICKI MARCH, DAVID VIERS, individually
  and on behalf of all others similarly situated,
  THE WASHINGTON STATE                                NO. 3:19-cv-05346-TLF
  COMMUNICATION ACCESS PROJECT, a
  Washington Corporation, the OREGON                  AGREED FINDINGS OF FACT,
  COMMUNICATION ACCESS PROJECT, an                    CONCLUSIONS OF LAW,
  Oregon Corporation, and the ASSOCIATION             ORDER AND JUDGMENT
  OF LATE DEAFENED ADULTS, an Illinois
  Corporation,

                          Plaintiffs,

            v.

  CINETOPIA, LLC, a Washington Limited
  Liability Company,

                          Defendant.

       After reviewing the Complaint in this matter, the applicable law, and the actions Defendant

has taken with respect to the claims asserted in the Complaint, the parties agree that Defendant’s

actions remedy the alleged violations of the Americans with Disabilities Act, 42 U.S.C. § 12101

et seq. The Parties desire to avoid the risk, uncertainty, inconvenience and expense of litigation

and therefore request entry of the following Findings of Fact, Conclusions of Law and Final Order

and Judgment.

                                        I. FINDINGS OF FACT

       1.        Individual plaintiffs Vicki March and David Viers have significant hearing losses

and are unable to understand and fully enjoy a movie without captioning, in which dialogue and

other aural information is put into writing and displayed on individual viewing devices.



AGREED FINDINGS OF FACT,
CONCLUSIONS OF LAW,
ORDER AND JUDGMENT - 1
       2.      Organizational plaintiffs Washington State Communication Access Project (Wash-

CAP), Oregon Communication Access Project (OR-CAP) and Association of Late Deafened

Adults (ALDA) are non-profit membership corporations comprised largely of people with

significant hearing losses. The mission of all three organizations includes advocacy on behalf of

their members and similarly situated individuals. March is a member of OR-CAP and ALDA,

Viers is a member of Wash-CAP and OR-CAP.

       3.      Defendant Cinetopia LLC is a Washington LLC headquartered in Vancouver,

Washington. Cinetopia owns and operates four multi-screen movie complexes, two in Vancouver,

Washington, one in Beaverton, Oregon and one in Overland Park, Kansas.

       4.      Viers is a resident of Vancouver. He would have patronized the Cinetopia

complexes in Vancouver in the past had he known that captioning was available, and will do so in

the future so long as captioning continues to be provided. March is a resident of Tigard, Oregon,

and the Cinetopia complex in Beaverton is the closest movie theater to her home. She would have

patronized that complex in the past had she known captioning was available, and will do so in the

future so long as captioning continues to be provided. ALDA is holding its annual conference in

Overland Park, Kansas, in October 2019. In the past, ALDA attendees have patronized movie

theaters in the host city during the conference, and may do so again in 2019 so long as the Overland

Park complex continues to offer captioning.

       5.      Captions are prepared at the direction of the studios for most but not all movies,

and are distributed free of charge to theaters. The captions are transmitted wirelessly to individual

viewing devices, and do not alter the movie-going experience for others. The theaters must install

transmission equipment and purchase and maintain the viewing devices.



AGREED FINDINGS OF FACT,
CONCLUSIONS OF LAW,
ORDER AND JUDGMENT - 2
               6.      Prior to the filing and service of this lawsuit, Cinetopia did have caption-

viewing devices at all of their complexes. However, Cinetopia did not in its advertising indicate

that captioning was available, nor for which movies.

       7.      Shortly after the Vancouver and Beaverton complexes opened, Viers and March

inquired about the availability of captioning, and were told that captioning was not provided at that

time. Without any indication that captioning had become available, Viers and March were deterred

from patronizing the Cinetopia complexes in Vancouver and Beaverton.

       8.      Since receiving the Complaint, Cinetopia has begun indicating on the websites of

each of its complexes that closed-captioning devices are available, and has begun in its online

listings of movie times to indicate the movies with captions. It has also purchased additional

caption-viewing devices, which has effectively remedied all of the alleged barriers in the

Complaint.

                                 II. CONCLUSIONS OF LAW

       9.      Individual plaintiffs and many members of the organizational plaintiffs are people

with disabilities within the meaning of the Americans with Disabilities Act, (ADA), 42 U.S.C. §

12102(2)(A) because they are limited in the major life activity of hearing. They are therefore

entitled to the benefits and protections of that law. The organizational plaintiffs have standing to

represent the interests of their members, including the named plaintiffs, and have brought this

action in the interest of its members by assuring places of public accommodation such as Cinetopia

are accessible to and usable by the disabled.

       10.     The ADA directs the Department of Justice (DOJ) to promulgate regulations to

carry out the provisions of the Act, 42 U.S.C. § 12186(b). Pursuant to that delegation, DOJ has



AGREED FINDINGS OF FACT,
CONCLUSIONS OF LAW,
ORDER AND JUDGMENT - 3
adopted regulations about movie captioning codified at 28 C.F.R. § 36.303(g). Those regulations

apply to each of Cinetopia’s movie complexes.

       11.     The captioning regulation specifies the number of viewing devices each theater

complex must possess, depending on the number of auditoriums in each complex. 28 C.F.R. §

36.303(g)(3). The regulation also specifies that “all notices of movie showings and times at the

box office and other ticketing locations, on Web sites and mobile apps, in newspapers, and over

the telephone, inform potential patrons of the movies or showings that are available with

captioning,” 28 C.F.R. § 36.303(g)(8). Cinetopia was not in compliance with the notice

requirement at any of its complexes prior to the filing and serving of the Complaint, and was not

in compliance with the device-number requirements at some or all of its complexes prior to receipt

of the Complaint. It has since remedied those non-compliances.

       12.     Because compliance requires continuing affirmative acts on the part of Cinetopia,

including updating the information about which movies are captioned and properly maintaining

the caption-viewing units, an injunction requiring Cinetopia to continue complying with all of the

requirements of the captioning regulations is appropriate.

       13.     Plaintiffs are the prevailing party in this action, and are therefore entitled to recover

reasonable litigation expenses, including reasonable attorneys’ fees. 42 U.S.C. § 12188(a)(1),

incorporating 42 U.S.C. § 2000a-(3)(a) and (b).




AGREED FINDINGS OF FACT,
CONCLUSIONS OF LAW,
ORDER AND JUDGMENT - 4
                                           III. ORDER

       14.     Based on the foregoing Agreed Findings of Fact and Conclusions of Law, the

Court orders as follows:

       a.      Cinetopia is permanently enjoined to comply with all provisions of 28 C.F.R. §

36.303(g) as they apply to movie captioning as those provisions now exist and as they may be

amended from time to time;

       b.      Plaintiffs are the prevailing parties in this action, and are entitled to recover all

reasonable litigation expenses, including reasonable attorneys’ fees. All parties have agreed to fees

and costs.

       Dated this 28th day of May, 2019.




                                                      A
                                                      Theresa L. Fricke
                                                      United States Magistrate Judge




AGREED FINDINGS OF FACT,
CONCLUSIONS OF LAW,
ORDER AND JUDGMENT - 5
